Citation Nr: 1516743	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-29 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1968 to July 1972 and in the Army from July 1972 to February 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was transferred to the RO in Pittsburgh, Pennsylvania, during the pendency of the appeal.  

While the Veteran requested a Travel Board hearing in his VA Form 9 submitted in October 2008, he withdrew that request by a signed statement submitted in January 2009.  

The Veteran also appealed a denial of service connection for a low back disability but that appeal was resolved by a January 2015 rating decision granting the benefit sought.   


REMAND

The Veteran had been scheduled for a VA examination in December 2014 to address his claimed hearing loss disabilities.  However, an internal email reflects that while the Veteran showed up for the examination, he was not cooperative and instead behaved in a hostile manner toward the examiner.  Accordingly, the examination was not conducted.  Thereafter, a supplemental statement of the case was sent to the Veteran indicating that he failed to appear for the December 2014 examination.  The supplemental statement of the case was returned as undeliverable.  Thereafter, VA received a new address for the Veteran but the record does not reflect that the supplemental statement of the case was sent to the new address.

Thus, the Veteran has not been given the opportunity to respond to the allegation that he was uncooperative and hostile at the scheduled VA examination.  The record reflects that the Veteran has undergone other VA examinations without any significant problems with the examiners.  Therefore, the Board has determined that the Veteran should be afforded an additional opportunity to undergo an examination in furtherance of his hearing loss claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran an examination to determine the current degree of severity of his hearing loss in each ear, and to address etiology of any right ear hearing loss.  This examination should be conducted by an examiner other than the one who was scheduled to examine the Veteran in December 2014.  The Veteran should be advised of the consequences of failing to show up and behave in a cooperative manner for the examination.  Such consequences may include denial of his claims, pursuant to 38 C.F.R. § 3.655 (2014).  Any indicated tests or studies should be performed.  

If hearing loss is present in the right ear, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that right ear hearing loss developed in service or is otherwise causally related to service.  The rationale for the opinion must be provided.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner must address the impact of the Veteran's hearing loss on his daily activities, including particularly on his ability to work.  This opinion should be limited to the effects of hearing loss in the left ear if the examiner does not find hearing loss in the right ear which is at least as likely as not related to service.  

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the remanded claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

